     Case 1:09-cr-00037-MLB-AJB Document 152 Filed 12/01/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


   U NITED S TATES OF A MERICA
                                                Criminal Action No.
          v.
                                                1:09-CR-00037-MLB-AJB
   DAVID DIAZ




                                 GOVERNMENT

   The United States of America, by Byung J. Pak, United States Attorney, and
Phyllis Clerk, Assistant United States Attorney for the Northern District of

Georgia, files this response to defendant David Diaz’s Motion to Terminate

Supervised Release Term. (Doc. 147). For the reasons set forth below, The United

States opposes Diaz’s request.

   On January 27, 2009, a Grand Jury sitting in the Northern District of Georgia

returned an Indictment charging Diaz with drug distribution and firearms

offenses. (Doc. 1).

   On September 21, 2011, after a plea of guilty to possession with intent to

distribute marijuana, the Court sentenced Diaz to 120 months in prison followed
by 36 months of supervised release. (Doc. 113). After being released from prison,

Diaz’s term of supervised release began on or about March 7, 2019. See

www.bop.gov/inmateloc/ (last visited December 1, 2020). To date, Diaz has
completed approximately 20 months of his 36-month term of supervised release.
        600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                        (404) 581-6000 fax (404) 581-6181
                                         1
       Case 1:09-cr-00037-MLB-AJB Document 152 Filed 12/01/20 Page 2 of 6




   On November 9, 2020, Diaz filed a pro se “Motion for Early Termination of
Supervised Release.” (Doc. 147). On November 10, 2020, the Court ordered the

United States to respond to Diaz’s motion. (Doc. 148). On November 24, 2020,

the United States requested additional time to respond to Diaz’s motion for early
termination. (Doc. 150). 1 On November 24, 2020, the Court ordered the United

States to respond to Diaz’s motion on or before December 1, 2020. (Doc.151),

which the United States does herein. On December 1, 2020, Diaz’s Probation
Officer stated she does not recommend Diaz for early termination of supervision.



                                      Argument
   Diaz argues for early termination of supervised release given his compliance

with its terms. (Doc. 147).

   Title, 18, United States Code, Section 3583 governs the early termination of

supervised release. In relevant part, 18 U.S.C. § 3583(e)(1) provides that:




   1The United States learned that Diaz had recently been assigned a new
probation officer, Katrina Harmaty, who requested an opportunity to speak with
Diaz before communicating her position regarding Diaz’s request for early
termination of supervision.
        600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                        (404) 581-6000 fax (404) 581-6181
                                         2
     Case 1:09-cr-00037-MLB-AJB Document 152 Filed 12/01/20 Page 3 of 6




            The Court may, after considering the factors set forth in section
            3553(a)…terminate a term of supervised release and discharge the
            defendant released at any time after the expiration of one year of
            supervised release, pursuant to the provisions of the Federal Rules
            of Criminal Procedure relating to the modification of probation, if it
            is satisfied that such action is warranted by the conduct of the
            defendant released and the interest of justice.


   “District courts in the Eleventh Circuit have stated that ‘early termination of a

period of supervised release is only occasionally justified, such as when a
defendant exhibits exceptionally good behavior.’” United States v. Gladden, 2015

WL 6506306, at *2 (N.D. Ga. Oct. 26, 2015); accord United States v. West, 2011 WL

1458723, at *1 (M.D. Ga. Apr. 15, 2011). Relatedly, when a defendant “simply
complie[s] with the terms of [his] supervision,” he does not exhibit “the type of

exceptional behavior that warrant[s] early termination, because full compliance

is expected of every person serving a term of supervised release.” West, 2011 WL

1458723, at*1. Judged by these principles, Diaz’s motion for early termination of

supervised release should be denied.

   First, Diaz seeks to terminate his term of supervised release more than 16
months early- after completing a little over half of his term. See United States v.

Reagan, 163 F. App’x 912, 914 (11th Cir. 2006) (affirming denial of motion to

terminate supervised release because inter alia “the small fraction of the term

served”).




       600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                       (404) 581-6000 fax (404) 581-6181
                                           3
     Case 1:09-cr-00037-MLB-AJB Document 152 Filed 12/01/20 Page 4 of 6




   Second, Diaz’s mere compliance with terms of his supervised release does not
warrant its early termination. “Full compliance, after all, is merely what is

expected of all people serving terms of supervise release. “See Karacsonyi v.

United States, 152 F. 3d 918 (2nd Cir. 1998); United States v. Weintraub, 371 F.
Supp.2d 164, 167 (D. Conn. 2005) (although “ongoing and full compliance with

all conditions of supervised release… is commendable, in the end that is what is

required to all criminal defendants and not a basis for early termination”).
   Third, Diaz has failed to demonstrate the existence of any “exceptionally good

behavior” to justify the termination of his supervise release. See United States v.

Atkin, 38 F. App’x 196, 198 (6th Cir. 2002) (“Early termination… is only warranted
in cases where the defendant shows changed circumstances – such as

exceptionally good behavior”); accord United States v. Reisner, 2008 WL 3896010,

at *1 (N.D. Fla. Aug. 20, 2008) (“’early termination is not warranted as a matter of

course; on the contrary, it is only occasionally justified due to changed

circumstance of a defendant, such as exceptionally good behavior’”). While a

defendant “is to be congratulated for maintain steady employment and pursuing
an education since his release from prison,” that behavior does not warrant the

early termination of supervise release. United States v. Boyd, 606 F. App’x 953, 961

(11th Cir. 2015) (unpublished).

   Finally, Diaz’s Probation Officer does not support his request for early

termination given his 2003 federal conviction for distribution of cocaine, as well

as the instant offense conviction in 2009. Moreover, Diaz’s previous arrest
        600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                        (404) 581-6000 fax (404) 581-6181
                                           4
     Case 1:09-cr-00037-MLB-AJB Document 152 Filed 12/01/20 Page 5 of 6




history, including an arrest for escape, precludes Diaz’s Probation Officer from
recommending early termination.

   In the end, Diaz has not established any circumstances that justify terminating

his term of supervised release more than 16 months early.



                                   Conclusion

   WHEREFORE, the United States submits Diaz’s Motion for Early Termination
of Supervised Release should be denied.



                                          Respectfully submitted,

                                          B YUNG J. P AK
                                             United States Attorney



                                     /s/P HYLLIS C LERK
                                             Assistant United States Attorney
                                          Georgia Bar No. 095325
                                          Phyllis.Clerk@usdoj.gov




       600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                       (404) 581-6000 fax (404) 581-6181
                                        5
     Case 1:09-cr-00037-MLB-AJB Document 152 Filed 12/01/20 Page 6 of 6




                              Certificate of Service

The United States Attorney’s Office served this document today by filing it using

the Court’s CM / ECF system, which automatically notifies the parties and counsel
of record, and by mailing a copy with sufficient postage to:


                                   David Diaz

                          2223 Southwest 20th Avenue
                            Cape Coral, Florida 33991

December 1, 2020


                                          /s/ P HYLLIS C LERK

                                          P HYLLIS C LERK

                                          Assistant United States Attorney
